DETAILED ACTION
I.  Introduction
This Office action addresses U.S. reissue application No. 16/902,799 (“’799 reissue application” or “instant reissue application”) having a filing date of 16 June 2020.  Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
The ‘799 Reissue Application is a reissue of U.S. Patent No. 7,136,710 (“’710 patent”) titled “ERGONOMIC MAN-MACHINE INTERFACE INCORPORATING ADAPTIVE PATTERN RECOGNITION BASED CONTROL SYSTEM.”   The application resulting in the ‘710 Patent was filed on 6 June 1995 and assigned US patent application number 08/469,589 (“’589 application”) and issued on 14 November 2006 with claims 1-20 (“issued claims”).
The instant reissue application is also a continuing reissue of reissue application 15/411,939, filed 20 January 2017, which issued as RE48,056 on 16 June 2020, which is a continuing reissue of reissue application 12/271,602, filed 14 November 2008, which issued as RE46,310 on 14 February 2017.

II. Other Proceedings
After review of Applicant’s statements as set forth in the instant application, and the examiner's independent review of the ‘710 patent itself and its prosecution history, the examiner has failed to locate any ongoing proceeding before the Office or current ongoing litigation.  The examiner has likewise failed to locate any previous reexaminations (ex parte or inter partes) or supplemental examinations.

III. Priority
The ‘589 application is a continuation-in-part of application 07/812,805, filed 23 December 1991, now U.S. Patent 5,903,454 (“’454 patent”).
As a reissue application, the instant application is entitled to the priority date of the ’710 patent, the patent being reissued.  Thus, the instant reissue application has a priority date of at least 6 June 1995, and depending upon the specific subject matter claimed, could be entitled to a priority date of 23 December 1991.
However, after consideration of the current claims in the instant reissue application and the disclosure of the ‘454 patent, the Office has concluded that there is insufficient support in the ‘454 patent for the current claims.  Specifically, the claims are drawn to a passenger automobile having control logic to at least partially automate the control of the steering, acceleration, and/or braking of the vehicle.  The disclosure of the ‘454 patent contains insufficient support for such a passenger automobile.  Since the '454 patent provides no support for the currently presented claims, the earliest priority date for the current claims is the application date of the '710 patent, 6 June 1995.

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply.  Instead, the earlier ‘First to Invent’ provisions will apply.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

IV. Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims.  See MPEP § 2111 et seq.
Upon review of the original specification and prosecution history, the examiner has found no instance where Applicants have included lexicographic definitions, either express or implied.  Therefore, for the purposes of claim interpretation, the examiner concludes that there are no claim terms for which Applicants are acting as their own lexicographer.  See MPEP § 2111.01(IV).

Additionally, upon review of the pending claims, the examiner finds no instances where the claim term explicitly includes functional language which would invoke 35 U.S.C. § 112, sixth paragraph.  

V. Applicant’s Response
Applicant’s response (“Response”), filed 28 July 2022, includes remarks, amendments to the claims, specification, and drawings, and a new reissue declaration.  
Claim 21 has been amended.  Claims 1-20, 25, 40, and 41 were previously canceled.
Claims 21-24, 26-39, and 42-61 are now pending in the application.

VI. Response to Arguments
Applicant’s response included a number of arguments.  They are addressed in turn below.

Reissue Declaration
In view of Applicant’s newly submitted reissue declaration, the pending objection is withdrawn.

Specification and Drawings
In view of Applicant’s amendment to the specification and drawings, the pending objections are withdrawn.

The Office notes, however, that the specification at col. 112, line 62 to col. 113, line 11 includes the reference number 3116 as applying to both the transmission and the traction control.  Figure 31 includes transmission 3116 and traction control 3118.
This error has been corrected below via Examiner’s Amendment.

Claim Objections
In view of the amendment to claim 21, the pending claim objection is withdrawn.

Claim Rejections under 35 U.S.C. §§ 112(a) and 251
In view of Applicant’s arguments, the pending rejections under 35 U.S.C. §§ 112(a) and 251 are withdrawn.
VII - EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the specification, please amend the paragraphs of this patent, appearing at column 112, line 62 to column 113 line 11, as follows:

An integrated electronics system for an automobile 3106 is provided having control over engine 3115, transmission 3116, traction control 3118, braking 3120, suspension 3122, collision avoidance 3124, climate control 3126, and audio 3128 systems.  Steering 3130 and throttle 3132 may also be controlled.  Based on driver preference and action patterns, the system may optimize the vehicle systems.  For example, the vehicle may anticipate voluntary or road conditions based on implicit inputs of the user, thus readying vehicular systems prior to the actual encounter with certain conditions.  Further, a user interface may be simplified, based on probable required functionality, thus limiting required attention by the driver in order to activate a particular control.  By providing such an interface, controls normally inaccessible may be made accessible, without increasing mechanical complexity, e.g., functions normally controlled by computer may be accessed through a common user interface, rather than through dedicated manual controls.
 
VIII. Allowable Subject Matter
Claims 21-24, 26-39, and 42-61 are allowed.

The following is an examiner' s statement of reasons for allowance:
The prior art fails to disclose or fairly suggest a passenger automobile that is at least partially autonomous, comprising a vehicle control system configured to present to the driver of the automobile predicted options to avoid a collision.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

IX. Conclusion
In accordance with MPEP § 1406, the examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the '710 patent.  Applicants are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the '710 patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.

Applicant(s) are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which '710 patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings in the Office, and litigation. 
Applicant(s) are further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant(s) are also reminded that any amendments to the claims must comply with the provisions of 35 U.S.C. § 112 first paragraph, having clear support and antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke S Wassum whose telephone number is (571)272-4119.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM, alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
In addition, INFORMAL or DRAFT communications may be faxed directly to the examiner at 571-273-4119.  Such communications must be clearly marked as INFORMAL, DRAFT or UNOFFICIAL.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LUKE S WASSUM/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        Conferees:

/Stephen J. Ralis/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     /Michael Fuelling/
Supervisory Patent Examiner
Art Unit 3992

lsw
10 August 2022